DETAILED ACTION

Status of the Application
	In response filed on June 22, 2022, the Applicant amended claims 1-9.  Claims 1-9 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 	Applicant has amended the previously-identified claim limitation(s) of claims 1-6 to avoid them being interpreted under 35 U.S.C. 112(f) by reciting sufficient structure to perform the claimed functions. The claims no longer reference generic placeholders to perform the claimed functions. 

	With respect to the rejection of claims 4 and 9 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 4 and 9 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the claim interpretation of claim 9, have been considered, but are not persuasive. Claims 8 and 9 are directed to a storage medium having instructions stored thereon, not the one or more processors themselves. As such, a description of how the one or more processors (upon which the instructions stored on the non-transitory storage medium are executable) are configured merits no patentable weight. This material is external to the scope of what is being claims. Examiner recommends amending to recite “wherein the instructions further cause the one or more processors to determine…” (or similar). 

	Applicant’s arguments, with respect to the rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-9 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“claim 1 and 7 are amended to recite…claim has been amended to recite…claims 1, 7 and 8 are amended to recite…Applicants respectfully submits that amended independent claims…are not directed to abstract idea…can no longer be rejected under 35 U.S.C. 101.”

Examiner respectfully disagrees with Applicant’s first argument. 
	Applicant’s argument is entirely conclusory, and therefore cannot be persuasive. Applicant has provided no argument for why the amendments would result in the claims now reciting patent eligible subject matter. 
	The recitation, in the preamble, that the store has a camera controlled by a register that is configured to capture images of the license plates is insufficient, as this is descriptive of structure and functions that are external to the scope of the claimed system itself. The processors of the claimed system merely receive the images (data gathering, i.e., insignificant pre-solution activity) and “process” the images to identify location names in the images (high level data processing - one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components). As such, the descriptive material in the preamble is not an “additional element” in the claim, and does not server to integrate the abstract idea into a practical application of that idea. Like the processors in Electric Power Group, the claimed invention is limited to the high-level gathering of data and processing of data, and the technical elements used to gather the data (e.g., the power grid itself and/or specialized devices used to gather the data in EPG, the cameras and register in this case) are external to the claimed invention/solution. 
 
	Applicant’s arguments, with respect to the rejection of amended claims 1, 7, and 9 under 35 U.S.C. 102 (a)(1) have been considered, but are moot in view of a new grounds of rejection. Furthermore, Applicant’s arguments are not persuasive. It is unclear whether Applicant is arguing that Joa fails to disclose 1) determining different discount percentages for a plurality of different residential areas, or 2) whether Joa’s discounts based on spending thresholds fails to amount to determining discount percentages based on identified tendencies. Either way, Applicant’s argument would not be persuasive. 
It is clear that Joa discloses that a plurality of different community reward definitions may be defined/stored within the system, each associated with a respective “community” (i.e., geographical area) associated therewith ([0053] “community reward definitions”, [0031] “can create…community definitions”, [0030] “aggregating certain transactions…purchases…for a particular community…based on geography…particular city”, [0116] “respective thresholds”, [0055] “community reward definition…city, town, state, county…municipality…zip codes, area codes…any other type of geographical identifier or boundary”). As such, there may be a plurality of different community reward definitions each associated with a respective community, and wherein each communitymay be defined based on a different geographical boundary. Therefore, each community has a “different” (i.e., respective) discount. Determining a particular communities’ respective reward status (i.e. discount percentage) is equivalent to determining “different discount percentages” for each residential area associated with a respective community reward definition. Furthermore, because one community may have earned their discount and another community may not, each community would have a “different discount percentage” as determined by the system in this instance. Furthermore, because each reward definition may be different/customized (e.g., the reward discount itself may be defined different for each reward definition), and because the reward may be a discount, each determined community reward would be a “different discount percentage” in this instance ([0030] “a particular discount”, [0093] “manages the discounts”, [0054]-[0055] “reward definition includes…thresholds…that define one or more community rewards…”). 
Joa’s spending thresholds and respective discounts (e.g., some percentage discount) amounts to a determined discount percentage based on an identified tendency. Applicant’s own specification at [0008] states that “the tendency…may be a total…of amounts paid…within a certain period”. 





Claim Interpretation
	Claim 9 states “wherein the one or more processors are configured to determine the discount percentage”. However, claims 8 and 9 are directed to a storage medium having instructions stored thereon, not the one or more processors. As such, the description of the one or more processors in claim 9 is given no patentable weight, and cannot result in a patentable distinction over a storage medium according to claim 8. Art will be applied purely for the sake of expediting prosecution. Examiner recommends amending to recite “wherein the instructions further cause the one or more processors to determine…” (or similar).


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 7 is/are drawn to methods (i.e., a process), claim(s) 1-6 is/are drawn to computer systems (i.e., a machine/manufacture), and claim(s) 8-9 is/are drawn to non-transitory media (i.e., a machine/manufacture). As such, claims 1-9 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 5 (representative of independent claim(s) 1, 7, and 8) recites/describes the following steps; 
acquire images captured by the camera and process the captured imaged to identify residential areas of the consumers
acquire, from a database in which residential areas and electronic payment information of consumers who made electronic payments are recorded in association with each other, the electronic payment information for each of the residential areas; 
identify a tendency of the electronic payments for each of the residential areas based on the electronic payment information for each of the residential areas 
determine, for each of the residential areas, a discount percentage for prices of items for sale at a predetermined store according to the identified tendency
identify a residential area of a consumer who is going to purchase items for sale; 
present the prices of the items discounted at the discount percentage determined for the residential area of the consumer, to the consumer

These steps, under its broadest reasonable interpretation, describe or set-forth determining  residential-area-specific discounts for items according to payment tendencies within residential areas identified from within transaction data and presenting discounted prices to a user based on their identified residential area, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, further encompass a  human manually (e.g., in their mind, or using paper and pen) identifying residential areas of the consumers from acquired images that were captured with a camera and determining  residential-area-specific discounts for items according to payment tendencies within residential areas identified from within transaction data and presenting discounted prices to a user based on their identified residential area (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 5 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 1, 7, and 8 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a discount percentage determination system…comprising one or more processors configured to” (claims 1 and 5)
“a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions” (claim 8)


The requirement to execute the claimed steps/functions using “a discount percentage determination system…comprising one or more processors configured to” (claims 1 and 5) and/or “a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions” (claim 8)  is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited element(s) of “acquire images captured by the camera”, even if considered an “additional element”, simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the gathering of the data would be required in any implementation of the idea, because the “acquiring” is performed at a high level of generality, and because the acquiring the data is tangential to the primary process of the claim, which relates to determining different discounts for consumers (e.g., based on area-specific payment tendencies in the areas the live) . This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-4, 6, 7, and 9 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6, 7, and 9is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a discount percentage determination system…comprising one or more processors configured to” (claims 1 and 5) and/or “a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions” (claim 8) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited \element(s) of “acquire images captured by the camera”, even if considered to be an “additional element” (which the Examiner contends it is not) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea;). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of commerce. Camera’s have long been used to acquire images of vehicles approaching a vendor’s store and/or drive-thru. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Dependent claims 2-4, 6, 7, and 9 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-4, 6, 7, and 9 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joa et al. (U.S. PG Pub No. 2011/0246279, October 6, 2011 - hereinafter "Joa”) in view of Walker et al. (U.S. PG Pub No. 2002/0111881, August 15, 2002 - hereinafter "Walker”)

With respect to claims 1, 7, and 8, Joa teaches a discount percentage determination system for a store (Fig 6B, [0044]), a discount percentage determination method, and a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions, comprising;
one or more processors configured acquire to from a database in which residential areas and electronic payment information of consumers who made electronic payments are recorded in association with each other, the electronic payment information for each of the residential areas; ([0053]-[0055]“memory system…includes transaction data and community reward definitions stored therein…transaction data includes data about a plurality of transactions…information for the customer involved in the transactions…merchant involved in the transaction…amount of the transaction…geographic location of the transaction…timing of the transaction (e.g., date and/or time)…address for the customer…information defining a community…name of a city, town, village, state, county…municipality…may include other geographic area…zip codes, area codes, street addresses…a community definition may define a community such that transactions associated with the community include only any transactions made by customers…where the customer lives within a certain geographic area” – transaction database stores residential areas (e.g., location where the customer lives) and payment information (e.g., payment amount and merchant) for each of a plurality of transactions (i.e., each of the areas), [0058] “reward definition for a particular community reward…defines the community as a particular geographic area and defines transactions as being any purchase transaction made by any customer…where…the customer lives in the particular geographic area”, [0065] “transaction data includes geographic information associated with each transaction…location of the customer…location where the customer lives”, [0067] “computing device uses the transaction data stored in the database to identify any transactions associated with a predefined geographic area associated with a particular reward…transactions of a plurality of different customers”, [0096]-[0098], [0124])
identify a tendency of the electronic payments for each of the residential areas based on the electronic payment information for each of the residential areas ([0036]-[0039] “aggregating…transactions…number of transactions, value of transactions…total value of the qualifying transactions…average qualifying transactions…threshold…once the threshold is met, a determination is made that a reward should be provided to the community…” – the determined aggregate values/trends are “a tendency of the electronic payments” and the disclosure suggests throughout that different rewards may be associated with different thresholds and that the system may perform this process for any number of communities (e.g., geographic areas where customers live) – see [0030] “transactions made by these communities and provide rewards to the communities based on the aggregations”, [0054]-[0055] “reward definition includes…thresholds…that define one or more community rewards…community reward definition…information defining a community…name of a city, town, village, state, county…municipality…may include other geographic area…zip codes, area codes, street addresses…a community definition may define a community such that transactions associated with the community include only any transactions made by customers…where the customer lives within a certain geographic area”, [0057] “requirements associated with the reward…transaction thresholds that the community transactions must meet…number of transactions…total value of transactions…average transaction value…frequency of transactions…”, [0068]-[0069], [0097]-[0098])
and to determine, for each of the residential areas, a different discount percentage for prices of items for sale at a predetermined store according to the identified tendency ([0058]-[0060] “aggregates some aspect of these community transactions according to the community reward definition to obtain a community total…compares the community total to a community threshold…to determine whether the community reward should be triggered…community reward is a discount for a future purchase transaction...” – therefore the system can determine rewards (e.g., price discounts on items for sale at a merchant) for each of the communities (e.g., residential areas) based on the identified tendencies (e.g., transaction pattern/threshold associated with the reward is satisfied), suggests throughout that different rewards may be associated with different thresholds and that the system may perform this process for any number of communities (e.g., geographic areas where customers live) – see [0030] “transactions made by these communities and provide rewards to the communities based on the aggregations” & [0054]-[0055] “reward definition includes…thresholds…that define one or more community rewards…”, [0068]-[0071] “determine…community total…number or value of the transactions…total value of transactions…average value of the transactions…frequency of the transactions…determination is made as to whether the transactions meets a predefined threshold…may be a predefined…dollar amount…number, percentage…when the transaction total does meet the predefined transaction threshold…discount for a future purchase transaction…reward may be triggered…automatically providing the reward to an entity”, [0102] “reward is a discount at the merchant for customers in the predefined geographic area” , [0131] “notify one or more business…so that the business can issue a reward…restaurant franchise…”, [0097]-[0098], CLAIM 9 “discount offered to the community”)
Joa does not appear to disclose,
the store having a register and a camera controlled by the register, the camera being operable to capture images of license plates of the vehicles that consumers bring to the store
and the one or more processors configured to acquire images captured by the camera and process the captured images to identify residential areas of the consumers
However, the phrase “the store having a register and a camera controlled by the register, the camera being operable to capture images of license plates of the vehicles that consumers bring to the store” that is recited in the preamble is descriptive of subject matter that is external to the scope of the claimed system itself. The claims are directed to a system comprising one or more processors, a method, and a non-transitory storage medium storing instructions thereon. The system/instructions are configured to acquire images captured by a camera. That the camera is described as being controlled by a register associated with a store is immaterial to this function. As such, the descriptive material in the preamble is not given weight.

Furthermore, Walker discloses the store having a register and a camera controlled by the register, the camera being operable to capture images of license plates of the vehicles that consumers bring to the store (Fig 1, [0032], [0035] “merchant controller…camera that…samples…image of a license plate attached to the vehicle”…generated image signals”)  and further discloses
and the one or more processors configured to acquire images captured by the camera and process the captured images to identify residential areas of the consumers ([0053] “license plate characters include…two-letter code indicating the state” – state may be displayed on license plate, [0064] “presence of a vehicle in the drive through…image sampler…image of the license plate of the vehicle…determines from the image a set of license plate characters…OCR…determines the state” , [0072]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of Joa to include wherein the one or more processors configured to acquire images captured by the camera and process the captured images to identify residential areas of the consumers, as taught by Walker, because doing so can provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness.2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the use of the state extracted from the license plate to determine state where the user lives of Walker for the method of determining the state of residence of Joa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


With respect to claim 2, Joa teaches the system of claim 1;
wherein: the tendency of the electronic payments is a total or an average of amounts paid by the electronic payments made within a certain period ([0032]-[0033] “a transaction threshold and an associated time period…threshold is a target value or other rule that, when met, determines whether a community reward should be awarded…day, week, month, quarter, year…any other time period…total value of transactions conducted in the predefined community within the predefined time period in order for the reward to be provided…ten-thousand dollars…within a month”, [0055]-[0057] “reward definition…information about the reward…type of reward, the amount of the reward…time period…particular total value of transactions…particular average transaction value…”, [0068]-[0069] community total…”, [0097]-[0098])
and the one or more processors are configured to determine the discount percentage according to the total or the average  ([0055]-[0057] “reward definition…information about the reward…type of reward, the amount of the reward…time period…particular total value of transactions…particular average transaction value…” and per  [0102] “reward is a discount at the merchant” and therefore the system determines the discount percentage (i.e., the amount of the reward, which may be a discount amount, associated with a particular threshold and/or reward definition) according to the total or average exceeding the threshold/rule within the time period)

With respect to claim 3, Joa teaches the system of claim 1;
wherein: the tendency of the electronic payments is the number of the electronic payments made within a certain period; ([0032]-[0033] “a transaction threshold and an associated time period…threshold is a target value or other rule that, when met, determines whether a community reward should be awarded…day, week, month, quarter, year…any other time period…total number of transactions that must be conducted…within the predefined time period in order for the reward to be provided…one-thousand transactions…in a month”, [0055]-[0057] “reward definition…information about the reward…type of reward, the amount of the reward…time period…a particular number of transactions…a particular frequency of transactions…”, [0068]-[0069] community total…”, [0097]-[0098])
and the one or more processors are configured to determine the discount percentage according to the number of the electronic payments  ([0055]-[0057] “reward definition…information about the reward…type of reward, the amount of the reward…time period……a particular number of transactions…a particular frequency of transactions…” and per  [0102] “reward is a discount at the merchant” and therefore the system determines the discount percentage (i.e., the amount of the reward, which may be a discount amount, associated with a particular threshold and/or reward definition) according to the total or average exceeding the threshold/rule within the time period)

With respect to claims 4 and 9, Joa teaches the system of claim 1 and the medium of claim 8;
wherein the one or more processors are configured to determine the discount percentage for each of a plurality of residential areas that are associated with different consumers who are going to purchase the items, such that the prices of the items are discounted according to the residential area associated with each of the consumer who is going to purchase the items ([0030] “transactions made by these communities and provide rewards to the communities based on the aggregations” & [0054]-[0055] “reward definition includes…thresholds…that define one or more community rewards…” & [0058]-[0060] “aggregates some aspect of these community transactions according to the community reward definition to obtain a community total…compares the community total to a community threshold…to determine whether the community reward should be triggered…community reward is a discount for a future purchase transaction...” & [0102] “reward is a discount at the merchant” – therefore the system may determine discount percentages for each of a plurality of residential areas that are associated with different customers who are going to purchase the items, such that the prices of these items are discounted according to the residential area associated with each customer)

With respect to claims 5, Joa teaches a discounted price presentation system, comprising;
the one or more processors according to claim 1 (see claim 1 above)
wherein the one or more processors are configured to identify a residential area of a consumer who is going to purchase items for sale…items discounted at the discount percentage determined for the residential area of the consumer ([0071] “system triggers a reward…a discount for a future purchase transaction…automatically notifying an entity that continues the process of providing the reward, automatically providing the reward to an entity…” & [0093] “manages the discounts by having them applied automatically” & [0096] “geographic area specification for the community may require…that the customer reside in the predefined geographic area” & [0102] “reward is a discount at the merchant for customers in the predefined geographic area” & [0130]-[0131] “rewards are delivered to the customer…notify one or more business…so that the business can issue a reward…restaurant franchise…” & [0030] “providing rewards to the community based on the aggregate of the communities’ transactions” & [0054]-[0055] “…community reward definition…information defining a community…name of a city, town, village, state, county…municipality…may include other geographic area…zip codes, area codes, street addresses…a community definition may define a community…where the customer lives within a certain geographic area” – therefore, Joe suggests that a community may be defined as people who live within a certain geographic area (e.g., a certain city or state) and that a merchant (e.g., a restaurant) may be notified so that they can automatically provide a reward (e.g., discount for one or more products at a restaurant) to community members, which would require the merchant to determine where the customer lives before they purchase the item (e.g., to determine they are a member of that community))
Although Joa suggest that the merchant may be a restaurant ([0131] “restaurant franchise”) and that the reward may be a discount that is automatically given on future purchases (e.g., purchase of menu items) of members of a community (e.g., people who live within a certain geographic area, such as a state), Joa does not appear to disclose,
present the prices of the items discounted…to the consumer
However, Walker discloses a residential area identification unit configured to identify a residential area of a consumer who is going to purchase items for sale ([0053] “license plate characters include…two-letter code indicating the state”, [0064] “presence of a vehicle in the drive through…image sampler…image of the license plate of the vehicle…determines from the image a set of license plate characters…OCR…determines the state” , [0072]), and further discloses
the one or more processors are configured to present the prices of the items discounted…to the consumer  ([0072] “performed when a customer is able to purchase an item for a custom price, which is…less than the retail price of the item…if the corresponding record…indicate that the customer has one or more customer prices…customer prices are displayed on the menu board display…customer prices are charged rather than retail” [0060]-[0061] “custom price database…describing one or more items that a customer may purchase for a price different than the retail price…”, [0078] threshold based discounts (i.e., custom prices), Figs 8 and 12 show discount applied to retail price results in lower custom price)
Walker suggests it is advantageous to include a presentation unit configured to present the prices of the items discounted…to the consumer, because doing so can provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness ([0030], [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Joa to include wherein the one or more processors are configured to present the prices of the items discounted o the consumer, as taught by Walker, because doing so can provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness.2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the automatic discount providing method of Walker (which involves presenting the prices of the items discounted to the consumer) for the automatic discount providing method of Joa of (which involves applying discounts to future purchases of customers belonging to a certain community, such as those people who live in a certain geographic area such as a state). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 6, Joa and Walker teach the system of claim 5. Joa teaches;
wherein: the residential area of the consumer is a state ([0054]-[0055])
Joa does not appear to disclose,
wherein: the residential area of the consumer is a place name displayed on a license plate of a vehicle of the consumer; 
and the residential area identification unit is configured to acquire a captured image of the license plate, and process the acquired captured image to identify the place name
However, Walker discloses a residential area identification unit configured to identify a residential area of a consumer who is going to purchase items for sale  and further discloses
wherein: the residential area of the consumer is a place name displayed on a license plate of a vehicle of the consumer; ([0053] “license plate characters include…two-letter code indicating the state” – state may be displayed on license plate, [0064] “presence of a vehicle in the drive through…image sampler…image of the license plate of the vehicle…determines from the image a set of license plate characters…OCR…determines the state” , [0072]),
and wherein the one or more processors are configured to acquire the captured image of the license plate, and process the acquired captured image to identify the place name ([0053] “license plate characters include…two-letter code indicating the state”, [0064] “presence of a vehicle in the drive through…image sampler…image of the license plate of the vehicle…determines from the image a set of license plate characters…OCR…determines the state” , [0072]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Joa to include wherein: the residential area of the consumer is a place name displayed on a license plate of a vehicle of the consumer, and wherein the one or more processors are configured to acquire a captured image of the license plate, and process the acquired captured image to identify the place name, as taught by Walker, because doing so can provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would provide consumers with customized/personalized services such as discounts/rewards in an automatic and efficient/effective mechanism which may increase customer satisfaction and loyalty/marketing effectiveness.2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the use of the state extracted from the license plate to determine state where the user lives of Walker for the method of determining the state of residence of Joa. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Dayley (U.S. PG Pub No. 2002/0143623, October 3, 2002) teaches reading the state of residence from a scanned image of a license plate of a customer about to engage in a transaction with a merchant and presenting the customer with a personalized/customized menu included special discounted prices.

“Fast-food chains consider trying license plate recognition in drive-throughs” (Hodgson, Camilla; published July 11, 2019 in the Los Angeles Times at https://www.latimes.com/business/la-fi-license-plate-recognition-drive-through-restaurant-20190711-story.html#:~:text=Business-,Fast%2Dfood%20chains%20consider%20trying%20license%20plate%20recognition%20in%20drive,machine%2Dlearning%20start%2Dup) teaches analyzing customer license plate images at a drive through and presenting them with customized/personalized menu displays including those associated with loyalty benefits.

“The New Digital Reality for Restaurants” (Bolden, Dylan et al.; published November 8 2017  at https://www.bcg.com/publications/2017/technology-value-creation-strategy-new-digital-reality-restaurants) teaches analyzing customer license plate images at a drive through and presenting them with customized/personalized menu displays.

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621